UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6166



ANDREW WINDSOR,

                                            Plaintiff - Appellant,

          versus


HENRY E. HUDSON, United States Attorney, in
his Official and Individual Capacity; NASH W.
SCHOOT, Assistant United States Attorney, in
his Official and Individual Capacity,

                                           Defendants - Appellees.



                            No. 00-6356



ANDREW WINDSOR,

                                            Plaintiff - Appellant,

          versus


HENRY E. HUDSON, United States Attorney, in
his Official and Individual Capacity; NASH W.
SCHOOT, Assistant United States Attorney, in
his Official and Individual Capacity,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-468-3)


Submitted:   April 27, 2000                   Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Windsor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Andrew Windsor seeks to appeal the district court’s orders

dismissing without prejudice his Bivens* complaint and denying his

motion filed under Fed. R. Civ. P. 60(b).    We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge to deny relief on the complaint and

find no reversible error in the district court’s conclusion that

Windsor’s claim was barred by the applicable statute of limita-

tions.   Nor do we find any abuse of discretion in the district

court’s denial of Windsor’s Rule 60(b) motion.      Accordingly, we

affirm on the reasoning of the district court.   See Windsor v. Hud-

son, No. CA-99-468-3 (E.D. Va. Jan. 10 & Mar. 10, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                3